DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2020.
The Examiner would like to note that the species of surfactant, PEG-8 isostearate as elected, does not appear to be disclosed in the instant specification under that name.  Applicants ask Applicants to please point out where PEG-8 isostearate is disclosed.
Response to Arguments/Amendments
	All of Applicants arguments filed 11/16/2020 have been fully considered.
	In view of the filed amendments, Applicants arguments against the Geffroy reference are persuasive as such all rejections presented in the office action mailed 8/14/2020 are withdrawn and a new rejection over Cavatuzzi and Geffroy is presented which address the new limitations of excluding the presence of alkylcelluloses.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cavatuzzi (WO 2010/149493) and Geffroy (US 2013/0280197). Cavatuzzi is cited on the 9/24/2020 IDS.
Cavazzuti discloses a cosmetic composition comprising a styrene/acrylate copolymer and a silicone resin. The composition is for caring for or making up the skin , including the lips (Pg. 1).
Regarding claims 1 and 2: Cavazzuti teaches that the  composition can be a liquid and be in the form of an emulsion, such as an oil-in-water emulsion wherein the water is present in amounts ranging from 10-95% (Pg. 33).

Regarding claims 1 and 7-11: Cavazzuti further teaches that composition to advantageously comprise at least one non-volatile oil selected from hydrocarbon-based oil and/or silicone oils and/or fluoro oils (Pg. 19).  Suitable hydrocarbon based oils for use include octyldodecanol (Pg. 21).  A suitable non-volatile silicone oil includes phenyl trimethylsiloxydiphenylsiloxanes (Pg. 22), thus the use of both is prima facie obvious as they are both contemplated by the art and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 12 and 14: Cavazzuti teaches that the composition may comprise a volatile oil (silicone, hydrocarbon, fluoro or mixtures thereof) (Pg. 29), these can be used in amounts of 5-50% and a suitable oil include isododecane (Pg. 29-31), thus the use of isododecane in the taught amounts is prima facie obvious as its expected to yield no more than one would expect from such an arrangement.  
Regarding claim 13: The prior art makes obvious the use of 3-25% of a silicone resin and 5-50% volatile oil, which provides a ratio that overlaps with greater than or equal to 1 as recited by the instant claim.
Regarding claim 15: Cavazzuti teaches that a glossy oil such as hydrogenated polyisobutylene can be added (Pg. 24).
Regarding claim 22: Cavazzuti teaches the composition to comprise at least one dyestuff, such as pigments, nacres and exemplifies the use of Red 7 (Pg. 31).
Cavatuzzi does not the presence nor teaches adding an alkyl cellulose in to the composition , thus the composition is considered to be alkyl cellulose free.
However, Cavazzuti does not teach the composition to comprise the non-ionic hydrocarbon based surfactant with an HLB of greater than or equal to 8, the required polyol and hydrophilic thickening agent.

Geffroy teaches that a suitable first hydrocarbon oil for use includes octyldodecanol (Geffroy – claim 10) and teaches this to be a preferred oil [0108], taught to be used in amounts ranging from 5-75% and 10-40% [0116].  Geffroy teaches that this oil imparts suppleness and comfort to the deposit formed with the composition [0102].
Geffroy teaches that in a preferred embodiment the 2nd non-volatile oil is a phenyl silicone oil [0122 and Geffroy – claim 8] and a preferred oil is Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) [0192 and working example 14] and this is present in amounts ranging from 10-40% and 15-30% [0197 and Geffroy – claim 9].
Geffroy teaches the composition can further comprise at least one silicone resin [0618].  In a preferred embodiment an MQ resin is used, such as those of the trimethylsiloxysilicate type.  Mention can be made of those sold under KF-7312J.  These silicone resins are taught to be used in amounts ranging from 0.5-20% [0685].
Geffrey teaches that additional oils can be added, such as volatile oils [0241-0242].  The volatile oil is preferably apolar and can be especially chosen from isododecane [0247-0250], these volatile oils can be present in amounts ranging from 0.5-20% [0252].
Geffroy teaches that the 2nd non-volatile hydrocarbon oil can be chosen from apolar hydrocarbon-based oil and teaches hydrogenated polyisobutylenes to be suitable for use [0207-0222].  
Geffroy teaches that the composition can comprise at least one active agent preferably moisturizer (also known as humectants), these include preferably glycerol [0697 and 0713] and these can be used in amounts ranging from  0.01-5% [0714].

Geffroy teaches that dyestuff can be added in amounts ranging from 0.1-6%.  A taught an exemplified dyestuff is a water-soluble dye, specifically DC Red 33.
Geffroy teaches that stabilizers are present in the composition and these are chosen from surfactants and/or hydrophilic gelling agents (Abs).  Geffroy teaches that emulsifying surfactants with an HLB greater than or equal to 8 can be effectively used [0377] and these are used in amounts ranging from 0.1-20% [0371].  The surfactants maybe chosen from anionic and nonionic surfactants (Geffroy – claim 2).
Geffroy teaches that suitable nonionic surfactants include alkyl and polyalkyl esters of poly(ethylene oxide) that are preferably used include those with a number of ethylene oxide (EO) units ranging from 2 to 200. Examples that may be mentioned include stearate 40 EO, stearate 50
EO, Stearate 100 EO, laurate 20 EO, laurate 40 EO and distearate 150 EO [0386], thus the use of any of these surfactants, such as stearate 40 EO is prima facie obvious.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cavazzuti with those of Geffroy.  A skilled artisan would have been motivated to add 0.1-20% of a stabilizing surfactant, such as stearate 40 EO, to provide the composition with stability, reading on instant claims 16-17.  One of skill in the art would have a reasonable expectation of success as Cavatuzzi teaches that surfactants (Pg. 32) can be added and both Cavatuzzi and Geffroy teaches cosmetic composition for making up and/or caring for the skin and lips in the form of oil in water emulsions which comprise octyldodecanol, trimethylsiloxyphenyl dimethicone, isododecane, pigments and silicone resins and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 

Regarding claims 18-19: A skilled artisan would have been further motivated to add at least one active agent preferably moisturizer (also known as humectants), which are taught Geffroy to include preferably glycerol [0697 and 0713] and these can be used in amounts ranging from  0.01-5% [0714]. One of skill in the art would have a reasonable expectation of success as Cavatuzzi teaches that active agents such as moisturizers (Pg. 32) can be added and both Cavatuzzi and Geffroy teaches cosmetic composition for making up and/or caring for the skin and lips in the form of oil in water emulsions which comprise octyldodecanol, trimethylsiloxyphenyl dimethicone, isododecane, pigments and silicone resins and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 20-21: A skilled artisan would have been motivated to further add 0.5-5% of a stabilizing agent such as a hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex, to provide the composition with stability.  One of skill in the art would have a reasonable expectation of success as Cavatuzzi teaches that thickeners (Pg. 32) can be added, Geffroy teaches that stabilizers can include combination of surfactants and hydrophilic gelling agents [0371] and both Cavatuzzi and Geffroy teaches cosmetic composition for making up and/or caring for the skin and lips in the form of oil in water 
Regarding the elected species of pigment, Red 33, Geffroy teaches that Red 33 is a pigment well known to be used in cosmetic composition for making up and/or caring for the skin and lips, thus it would have been obvious to use the elected pigment in the composition of Cavatuzzi as its prima facie obvious for skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic composition for making up and/or caring for the skin and lips comprising a pigment.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cavatuzzi (WO 2010/149493) and Geffroy (US 2013/0280197), as applied to claims 1-22 above, and further in view of Simonnet (US 2011/0110989), as evidenced by Quemin (US 6,902,737).
As discussed above, Cavatuzzi and Geffroy makes obvious all the limitations of claims 1-22, however, they does not teach the non-ionic surfactant to be PEG-8 isostearate as elected.
Simonnet teaches O/W emulsions and teaches that suitable emulsifiers include polyethylene glycol esters and ethers, such as PEG-8 isostearate, Peg-40 stearate, Peg-20 stearate [0288].
One of skill in the art would recognize that PEG-40 stearate (also known as stearate 40 EO as evidenced by Quemin, Col. 3, lines 1-5) and Peg-8 isostearate to be art recognized equivalent non-ionic surfactants suitable for use formulating O/W emulsions, therefore, it would have been prima facie obvious to substitute the stearate 40 EO in the composition made obvious above with Peg-8 isostearate as its prima facie obvious to substitute on art recognized equivalent for the other.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cavatuzzi (WO 2010/149493) and Geffroy (US 2013/0280197) as applied to claims 1-22 above, and further in view of L’Alloret (US 2002/0197231).
As discussed above, Cavatuzzi and Geffroy makes obvious all the limitations of claims 1-22, however, they does not teach the hydrophilic gelling agent to be ammonium polyacryloyldimethyl taurate as elected.
L’Alloret teaches bath compositions comprising hydrophilic gelling agents which can be selected from Simulgel 600 and Hostacerin AMPS (ammonium polyacryloyldimethyl taurate) [0220]
One of skill in the art would recognize Hostacerin AMPS and Simulgel 600 to be art recognized equivalent hydrophilic thickening polymers, therefore, it would have been prima facie obvious to substitute the Simulgel 600 in the composition made obvious above with Hostacerin AMPS with as its prima facie obvious to substitute on art recognized equivalent for the other.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 20-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/470848 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach cosmetic compositions in the form of oil in water emulsion comprising water, at least 10% of a silicone resin such as siloxysilicate resin of the MQ type, a non-volatile silicone oil (of the same type), a first non-volatile hydrocarbon based oil (of the same type), non-ionic surfactant of HLB greater than 8 (of the same types), hydrophilic thickening agents (of the same types) and a volatile oil.  All the different .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613